González, J.
¶71 (concurring) — This splintered court is unanimous about one thing: Racial bias in jury selection is still a problem — “Solutions to the Problem, Of Course, wait.” Langston Hughes, Dinner Guest: Me, in 3 The Collected Works of Langston Hughes 173 (Arnold Rampersad ed., 2001). Batson challenges have not ended racial bias in jury selection. Only once has a race-based Batson challenge resulted in reversal in Washington. See State v. Cook, 175 Wn. App. 36, 312 P.3d 653 (2013). With the exception of Justice Chambers, my colleagues recast their unwillingness to act as virtuous restraint. Lead opinion at 36; concurrence (Madsen, C.J., joined by J.M. Johnson, J.) at 63-64; concurrence (Stephens, J., joined by C. Johnson and Fairhurst, JJ.) at 65.
¶72 There are half-measures that may reduce the amount of bias in the jury selection process, such as tighter control of questioning based on the federal court model or reduction of the number of peremptory challenges that may be exercised. I believe, however, it is time to abolish peremptory challenges. Peremptory challenges are used in trial courts throughout this state, often based largely or entirely on racial stereotypes or generalizations. See infra pp. 80-92. As a result, many qualified persons in this state are being excluded from jury service because of race. At the same time, trial and appellate courts cannot reliably identify which particular challenges involve racial discrimination and which do not. See infra pp. 92-96. Moreover, the use of peremptory challenges contributes to the historical and ongoing underrepresentation of minority groups on juries, imposes substantial administrative and litigation costs, *70results in less effective juries, and unfairly amplifies resource disparity among litigants — all without substantiated benefits. See infra pp. 98-111. The peremptory challenge is an antiquated procedure that should no longer be used.
¶73 As the lead opinion rightly states, we must “recognize the challenge presented . . . and rise to meet it.” Lead opinion at 49. We must not “turn a blind eye,” “throw up our hands in despair,” or “shrink from this challenge” — but that is precisely what the majority of this court does in this case. Lead opinion at 49, 58,36; concurrence (Madsen, C.J., joined by J.M. Johnson, J.) at 60, 63; concurrence (Stephens, J., joined by C. Johnson and Fairhurst, JJ.) at 65, 68-69. Petitioner Kirk Saintcalle complains that racial discrimination was behind the use of a peremptory challenge at his trial and also points out that our current procedural framework is failing to address this ongoing problem. He is right about the ongoing failure of our procedural framework. The majority of this court acknowledges the problem but does nothing about it. Yet this court has a duty to ensure that the trial procedures it oversees and maintains do not propagate racial discrimination. We can fix this problem directly. We should abolish peremptory challenges in our courts.
¶74 That said, although the peremptory challenges at Saintcalle’s trial constituted error, Saintcalle is not entitled to reversal of his conviction. Given that trial courts throughout the state have been allowing peremptory challenges in good faith to this point, and because peremptory challenges are not always harmful or pernicious, the erroneous allowance of a peremptory challenge does not warrant reversal in every case. See, e.g., Creech v. City of Aberdeen, 44 Wash. 72, 73-74, 87 P. 44 (1906) (erroneous allowance of peremptory held harmless); cf. Rivera v. Illinois, 556 U.S. 148, 157, 129 S. Ct. 1446, 173 L. Ed. 2d 320 (2009) (noting the significance of a “court’s good-faith error”). Instead, reversal is warranted on appeal only if the *71trial court (1) acted in bad faith in allowing the challenge or (2) allowed the challenge in good faith but failed to comply with Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).
¶75 One of the reasons why we must abolish peremptory challenges is because it is too difficult to identify the presence of racial discrimination under Batson in any given case and, thus, too difficult to identify the individual cases that warrant reversal. In this particular case, the trial court acted in good faith and did not commit clear error in allowing the challenge to prospective juror Tolson. Thus, I concur in the judgment because under the appropriate framework for deciding this case, Saintcalle is not entitled to reversal of his conviction.
I. A DUTY TO ACT
¶76 We must address the ongoing problem of racial discrimination in the use of peremptory challenges. Otherwise, we ignore our duty to resolve disputes fully, fairly, and effectively and to ensure that trial procedures in this state promote justice and comply with the federal and state constitutions.
¶77 In order to fully, fairly, and effectively adjudicate Saintcalle’s claim we must address the presence of racial discrimination within our jury selection procedures. The primary duty of this court is “to see that justice is done in the cases which come before it, which fall within its jurisdiction.” O’Connor v. Matzdorff, 76 Wn.2d 589, 600, 458 P.2d 154 (1969); see also RAP 1.2(a), (c); RAP 7.3. Accordingly, this court has “frequently recognized it is not constrained by the issues as framed by the parties” and will “reach issues not briefed by the parties if those issues are necessary for decision.” City of Seattle v. McCready, 123 Wn.2d 260, 269, 868 P.2d 134 (1994) (citing cases); State v. Aho, 137 Wn.2d 736, 740-41, 975 P.2d 512 (1999) (citing cases); Hall v. Am. Nat’l Plastics, Inc., 73 Wn.2d 203, 205, 437 P.2d 693 *72(1968) (noting that courts “frequently decide crucial issues which the parties themselves fail to present” (citing cases)). In other words, we will resolve whatever legal issues must be resolved to properly adjudicate the claims and issues raised on appeal. In this case, Saintcalle has complained that the prosecutor in his case was allowed to exercise a racially discriminatory peremptory challenge. See Suppl. Br. of Pet’r at 3. Saintcalle argues that “ ‘[r]acial iniquities permeate [Washington’s] criminal justice system,’ ”17 that this state has “fail[ed] to enforce the Equal Protection Clause under Batson,” and that “ £[t]he dearth of recent cases in which courts have actually found racial discrimination in jury selection suggests not that such discrimination doesn’t occur, but that the judiciary has failed to identify and remedy it.’ ”18 Accordingly, this case does bring into question the underlying validity of peremptory challenges and the proper framework for reviewing the use of such challenges, even if Saintcalle has not explicitly requested that we alter our court rules or jury selection process. In order to justly and properly resolve Saintcalle’s claim, we must address the deeply flawed procedural and appellate framework in which it arose.
¶78 Instead, today this court fails to ensure that none of our trial procedures propagate injustice. We have “inherent power to govern court procedures” as “a necessary adjunct of the judicial function.” City of Seattle v. Hesler, 98 Wn.2d 73, 80, 653 P.2d 631 (1982); see also RCW 2.04.190; State v. Gresham, 173 Wn.2d 405, 428-29, 269 P.3d 207 (2012); State v. Templeton, 148 Wn.2d 193, 212, 59 P.3d 632 (2002); Marine Power & Equip. Co. v. Indus. Indem. Co., 102 Wn.2d 457, 461, 687 P.2d 202 (1984); State v. Fields, 85 Wn.2d 126, 129, 530 P.2d 284 (1975); State v. Smith, 84 Wn.2d 498, *73501-02, 527 P.2d 674 (1974); State ex rel. Foster-Wyman Lumber Co. v. Superior Court, 148 Wash. 1, 4-12, 267 P. 770 (1928). This well-established authority includes the power to create, modify, or waive court rules, see GR 9(j)(l); O’Connor, 76 Wn.2d at 595-97, 600, as well as the power to exercise supervisory authority over the courts of this state, see State v. Bennett, 161 Wn.2d 303, 317-18 & n.11, 165 P.3d 1241 (2007). Our authority in this context is plenary, and thus our procedural rules “cannot be abridged or modified by the legislature,” Smith, 84 Wn.2d at 502, although the legislature may supplement our procedural rules by statute, see Gresham, 173 Wn.2d at 428. In accordance with our primary duty to seek justice in the cases that come before us, and because “ ‘[n]o rule of this court was ever intended to be an instrument of oppression or injustice,’ ” we have “suspended the rules where justice demanded it.” O’Connor, 76 Wn.2d at 595-96 (quoting State v. Brown, 26 Wn.2d 857, 865, 176 P.2d 293 (1947)); see, e.g., id. at 596, 600 (excepting indigents from court rule and statute imposing filing fee); cf. Sackett v. Santilli, 146 Wn.2d 498, 504, 47 P.3d 948 (2002) (noting this court cannot “contradict the state [or federal] constitution by court rule”).
¶79 The use of peremptory challenges in our courts is exactly the type of trial court practice over which we have inherent and ongoing authority. See State v. Tharp, 42 Wn.2d 494, 501, 256 P.2d 482 (1953) (“[T]he selection of the jury is procedural.”); see also Fields, 85 Wn.2d at 129. There is no constitutional requirement that peremptory challenges be included within our trial procedures. See, e.g., Rivera, 556 U.S. at 152; Georgia v. McCollum, 505 U.S. 42, 57, 112 S. Ct. 2348, 120 L. Ed. 2d 33 (1992) (citing cases); State v. Persinger, 62 Wn.2d 362, 365-66, 382 P.2d 497 (1963); Crandall v. Puget Sound Traction, Light & Power Co., 77 Wash. 37, 40, 137 P. 319 (1913). Thus, peremptory challenges continue to be used in our courts only insofar as we allow them to be used.
*74¶80 If we truly are unsure of the appropriate way to address the ongoing racial discrimination within our jury selection procedures, we should ask for further briefing. See RAP 10.6(c), 12.1(b). But as is explained below, the need to abolish peremptory challenges “is so apparent that additional briefing is unnecessary.” Aho, 137 Wn.2d at 741 (noting that in a rare case in which “briefing is not necessary to full and fair resolution of the issue” we can “decide the issue without additional briefing” (citing cases)). Even if we might eventually be able to devise a framework that incorporates peremptory challenges in some form while adequately addressing the problems described below, we should at the very least abolish the use of peremptory challenges until that time. Again, to the extent that members of this court remain unsure, the proper course of action is to request further briefing, not to ignore the problem.
II. THE NEED TO ABOLISH PEREMPTORY CHALLENGES
¶81 We must abolish peremptory challenges in the courts of this state. Our system of voir dire and juror challenges, including causal challenges and peremptory challenges, is intended to secure impartial jurors who will perform their duties fully and fairly. In practice, however, litigants generally use peremptory challenges to remove qualified and fair jurors whom they deem likely to favor the other side in a close case. Many such challenges are based on nothing more than racial stereotypes or generalizations. But there is no accurate and reliable way to identify which peremptory challenges are based on race and which are not. In addition, peremptory challenges contribute to the under-representation of minority groups on juries, impose substantial administrative costs, result in less effective juries, and amplify resource disparity in litigation — without any substantiated benefits.
*75¶82 The peremptory challenge was first created in England to serve purposes that are now irrelevant and outdated, and it was adopted in the Washington Territory without substantial debate, at a time when racial minorities and women were completely ineligible for jury service. Peremptory challenges have been used in Washington since that time but without any serious consideration of their usefulness, and they remain an optional trial procedure subject to our plenary oversight. To prevent ongoing violations of the federal and state constitutions, and more generally as a matter of policy, we should abolish peremptory challenges in this state.
¶83 Many jurists and scholars have called for the elimination of peremptory challenges, but no jurisdiction in the United States has been willing to be the first to take that necessary step. See, e.g., Flowers v. State, 947 So. 2d 910, 937-39 (Miss. 2007). It should be remembered that in 1911, Washington became only the second state in the nation to allow women to serve on juries. See Joanna L. Grossman, Women’s Jury Service: Right of Citizenship or Privilege of Difference?, 46 Stan. L. Rev. 1115, 1135 n.118 (1994) (citing Laws of 1911, ch. 57, § 1). Prior to that time, the Supreme Court of the Washington Territory proved unwilling to break free from the long standing and entrenched legal tradition of all-male juries. See Harland v. Territory, 3 Wash. Terr. 131, 137, 13 P. 453 (1887) (Turner, J.), overruling Rosencrantz v. Territory, 2 Wash. Terr. 267, 5 P. 305 (1884); see also Rosencrantz, 2 Wash. Terr, at 278-79, 281 (Turner, J., dissenting) (arguing that trial by jury at common law properly required “the jury should be composed of men” because “inherent and acquired differences between himself and wife, in mental and physical constitution . . . will continue to operate, to give the husband paramount authority in the household . . . until an upheaval of nature has reversed the position of man and woman in the world”). A long standing but antiquated legal tradition should never blind us to the paramount need to ensure that our trial *76procedures are just. Nor should any progress we have made blind us to the need for further progress. See Rosencrantz, 2 Wash. Terr, at 278-79 (“It is said that the rights of the weaker sex ... are more regarded than in the days of Blackstone; and that the theory of that day . . . has been exploded by the advanced ideas of the nineteenth century. This may be true. No man honors the sex more than I. None has witnessed more cheerfully the improvement in the laws of the States, and particularly in the laws of this Territory, whereby many of the disabilities of that day are removed from them .... I cannot say, however, that I wish to see them perform the duties of jurors.”). It is time once again for Washington to shed an antiquated and unjust rule and to lead the nation in the pursuit of justice and equality in jury selection.

1. Voir Dire and Juror Challenges

¶84 To understand the role of peremptory challenges in jury selection, we must first consider the purposes and general framework of jury selection as a whole. The underlying goal of the jury selection process is “to discover bias in prospective jurors” and “to remove prospective jurors who will not be able to follow . . . instructions on the law” and, thus, to ensure an impartial jury, a fair trial, and the appearance of fairness. State v. Davis, 141 Wn.2d 798, 824-26, 10 P.3d 977 (2000). The jury selection process includes the questioning of jurors during voir dire and the exercise of causal and peremptory challenges to remove individual prospective jurors from the venire, until a sufficient number of qualified jurors have been designated for service in the case. See CrR 6.3, 6.4, 6.5; CR 47; RCW 4.44.120-.250. The nature and scope of voir dire is left largely to the discretion of the trial court. See, e.g., Skilling v. United States, 561 U.S. 358, 386, 130 S. Ct. 2896, 177 L. Ed. 2d 619 (2010); Davis, 141 Wn.2d at 825. We have noted that the scope of this process “should be coextensive with its purpose.” State v. Laureano, 101 Wn.2d 745, 758, 682 P.2d 889 (1984), overruled on other grounds by State v. Brown, 111 Wn.2d 124, 132-33, 761 P.2d 588 (1988).
*77¶85 Challenges for cause are the primary method of excluding prospective jurors from service. Unlike peremptory challenges, for which no reason need be given, challenges for cause require a showing to the satisfaction of the trial court that a particular juror is unqualified for service in the case. A “general” causal challenge alleges that a prospective juror is unqualified to serve in any case because of insufficient age, lack of citizenship, lack of local residency, inability to sufficiently communicate or comprehend, disenfranchisement, or a substantial and material insufficiency in mind or body. See RCW 4.44.150, .160; RCW 2.36.070; see also CrR 6.4(c)(1), (2). A “particular” causal challenge alleges that a prospective juror is unqualified to serve in the particular case before the court, due to a blood relation, other special relationship, or personal interest that renders the prospective juror unqualified as a matter of law (“implied bias”); or due to inability to be impartial in fact (“actual bias”); or due to some bodily condition that renders the juror unable to serve in the particular case. See RCW 4.44.150, .170-.190;see also, e.g.,State v.Noltie, 116 Wn.2d 831, 838, 809 P.2d 190 (1991). Jurors also may be excused “upon a showing of undue hardship, extreme inconvenience, public necessity, or any reason deemed sufficient by the court----” RCW 2.36.100(1); State v. Roberts, 142 Wn.2d 471, 519, 14 P.3d 713 (2000).
¶86 One primary purpose of the voir dire process is to determine whether prospective jurors harbor “actual bias” and are thus unqualified to serve in the case. See, e.g., Tharp, 42 Wn.2d at 499. To be free from actual bias, a juror must be able to (1) set aside personal beliefs, opinions, or values insofar as is necessary to follow the law and decide the case fairly, see, e.g., Irvin v. Dowd, 366 U.S. 717, 722, 81 S. Ct. 1639, 6 L. Ed. 2d 751 (1961); State v. Moody, 18 Wash. 165, 169-70, 51 P. 356 (1897); (2) adjudicate disputed factual issues based solely on the evidence that is allowed and presented at trial, see, e.g., Skilling, 561 U.S. at 378; State v. Patterson, 183 Wash. 239, 246, 48 P.2d 193 (1935); and (3) *78be free from the undue influence of any special relationships or personal interests (even if such relationships or interests do not qualify as implied bias), see Stinson v. Sachs, 8 Wash. 391, 393, 36 P. 287 (1894).
¶87 In any given case, the appropriate resolution of a challenge for actual bias is left to the discretion of the trial court. See, e.g., Reynolds v. United States, 98 U.S. (8 Otto) 145, 155, 25 L. Ed. 244 (1878); Skilling, 561 U.S. at 395-97; State v. Gilcrist, 91 Wn.2d 603, 611, 590 P.2d 809 (1979). A deferential standard of review is appropriate for two primary reasons. First, an adjudication of actual bias usually will incorporate factual findings and a consideration of the totality of the circumstances. See Patton v. Yount, 467 U.S. 1025, 1036 n.12, 104 S. Ct. 2885, 81 L. Ed. 2d 847 (1984); Patterson, 183 Wash, at 244-45. For example, a juror’s mere assertion that she or he is impartial (or is overly biased) is not dispositive, in part because jurors may not fully appreciate or accurately state the nature of their own biases. See, e.g., Skilling, 561 U.S. at 397-98; Wainwright v. Witt, 469 U.S. 412, 424-25, 105 S. Ct. 844, 83 L. Ed. 2d 841 (1985); Patterson, 183 Wash, at 245; Moody, 18 Wash, at 169. Second, there is no rule of general applicability that can- be effectively constructed to govern determinations of actual bias. See Irvin, 366 U.S. at 724-25 (noting that “ ‘[impartiality is not a technical conception’ ” and there is no “ ‘ancient and artificial formula’ ” or “ ‘particular tests’ ” by which to determine actual bias (quoting United States v. Wood, 299 U.S. 123, 145-46, 57 S. Ct. 177, 81 L. Ed. 78 (1936))). In some cases, whether a given juror must be excluded will be “ ‘fairly debatable’ ” and thus will remain subject to the trial court’s discretion. State v. Sisouvanh, 175 Wn.2d 607, 624, 290 P.3d 942 (2012) (internal quotation marks omitted) (quoting Walker v. Bangs, 92 Wn.2d 854, 858, 601 P.2d 1279 (1979)). Compare Gilcrist, 91 Wn.2d at 611 (in suit brought by two prison inmates, no abuse of discretion in refusing to exclude grounds keeper of junior college who had previously worked with some inmates *79taking classes and “didn’t like the way the inmates ‘conducted themselves’ there or ‘the way they took care of equipment’ ”), with Beach v. City of Seattle, 85 Wash. 379, 384, 148 P. 39 (1915) (in suit by plaintiffs injured in transit from social dance, no abuse of discretion in excluding juror who “was decidedly opposed to dances”). But in other cases, the need to excuse a juror for actual bias will be so apparent that the trial court’s refusal to do so will be deemed an abuse of discretion. See, e.g., State v. Parnell, 77 Wn.2d 503, 507-08, 463 P.2d 134 (1970) (abuse of discretion in failing to exclude juror who had attended criminal defendant’s preliminary hearing and then gave an “obviously hostile answer” to defense counsel’s question on the subject), overruled on other grounds by State v. Fire, 145 Wn.2d 152, 163, 34 P.3d 1218 (2001).
¶88 The allowance of causal challenges remains the primary method by which we ensure impartial juries in this state. There is no limit on the number of causal challenges allowed. The basis for a causal challenge must be specified and proved, in order to create a sufficient record for appeal, to avoid “sharp practice” and to serve the ends of justice. State v. Biles, 6 Wash. 186, 188, 33 P. 347 (1893); see State v. Lloyd, 138 Wash. 8, 14-15, 244 P. 130 (1926) (rules of evidence apply); RCW 4.44.240. In contrast, litigants are afforded a limited number of peremptory challenges and generally need not specify any reasons for such challenges. See CrR 6.4(e)(1); RCW 4.44.130, .140. The use of peremptory challenges is intended to supplement our overarching framework of excluding unqualified jurors for cause.

2. Peremptory Challenges in Practice

¶89 The actual use of peremptory challenges within our jury selection process presents a divergence between theory and practice. In theory, peremptory challenges are supposed to further the goal of an impartial jury. See Press-Enter. Co. v. Superior Court, 464 U.S. 501, 510 n.9, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984) (“The process is to ensure a fair impartial *80jury, not a favorable one.”); State v. Larkin, 130 Wash. 531, 533, 228 P. 289 (1924), adhered to on reh’g, 132 Wash. 698, 232 P. 695 (1925). In practice, however, litigants simply use peremptory challenges to remove the prospective jurors they perceive to be least favorable to their position, regardless of whether such prospective jurors possess biases so severe as to render their participation unfair. See, e.g., Larkin, 130 Wash, at 533; see also, e.g., James J. Gobekt & Walter E. Jordan, Jury Selection: The Law, Art, and Science of Selecting a Jury, at xii (2d ed. 1990) (“Attorneys on each side ... vie to choose jurors favorably disposed .... The key is to identify subconscious partiality, since blatantly partial jurors will in effect identify themselves and can be challenged for cause.”); Walter F. Abbott, Analytic Juror Rater 1, 21 (1987); 2 Ann Fagan Ginger, Jury Selection in Civil and Criminal Trials § 18.2, at 1022 (1985) (“Despite its theoretical function, the voir dire is in reality a contest between the two adversaries toward the goal of selecting the jury that is most favorable to [either] side.”).
¶90 The reason trial attorneys are so concerned with favoritism in jury selection is because most cases that go to trial are close cases. When the likely outcome is clear, parties tend to settle, either to avoid the costs of litigation or to obtain some other benefit, such as a lenient sentencing recommendation. Cf. V. Hale Starr & Mark McCormick, Jury Selection at 3-3 (4th ed. 2010) (vast majority of cases settle). Further, judges generally do not allow cases to go to trial unless there is a reasonable factual dispute for the jury to resolve. See CR 56; CrR 8.3(c). The only exception is a criminal case involving overwhelming evidence of guilt, which still must go to a jury. But if a case is not close, then the subtle biases of each juror almost certainly will not affect the final verdict. See Abbott, supra, at 112; Gobert & Jordan, supra, at xii.
¶91 The task of determining the favorability of jurors is difficult, in part because of the limited information available about each juror and his or her relevant knowledge, beliefs, *81opinions, and values, and also because of the difficulty of predicting a given individual’s likely beliefs and opinions about any particular case. See Starr & McCormick, supra, at 16-12. There is only limited time to extract relevant information during voir dire. Jurors sometimes conceal or are ignorant about their own biases, and answers are sometimes incomplete, misleading, or false. See Ginger, supra, at 1034, 1095; Gobert & Jordan, supra, at 117, 459. Some attorneys conduct external investigations to learn more about the members of the venire, but this is often impossible, impractical, unreliable, or unethical. See Gobert & Jordan, supra, at 106-27. Although directly relevant information does sometimes become available — as in cases involving challenges for cause — most of the time even directly relevant information does not actually disclose the extent of a particular juror’s underlying bias. In other words, the significance of such information usually remains at least fairly debatable if not entirely ambiguous or immaterial.
¶92 With limited information and time, and a lack of any reliable way to determine the subtle biases of each prospective juror, attorneys tend to rely heavily on stereotypes and generalizations in deciding how to exercise peremptory challenges. See, e.g., Ted A. Donner & Richard K. Gabriel, Jury Selection: Strategy and Science 1-7 to 1-8 (3d ed. 2007); Jeffrey T. Frederick, Mastering Voir Dire and Jury Selection 24 (1995); Starr &McCormick, supra, at 17-6. This phenomenon is endemic. See, e.g., Starr & McCormick, supra, at 16-7 (“Since widely-accepted, strongly-fixed, deeply-rooted stereotypes allow speedy evaluations and judgments, and since the legal system constantly places lawyers in situations that require them to exercise peremptory challenges quickly, demographic stereotypes have become the obligatory foundation for decisionmaking in jury selection.”). The precise way that stereotypes or generalizations are used, however, depends on the resources and sophistication of each trial attorney.
¶93 The majority of attorneys rely on instinct, lore, and anecdotal experience — used in combination with whatever *82information about prospective jurors is obtained prior to and during voir dire — to guide the use of peremptory challenges. See Gobert & Jordan, supra, at 77; Starr & McCormick, supra, at 7-6. These attorneys tend to rely heavily on speculative and unfounded stereotypes and generalizations that masquerade as insight or wisdom; indeed, the “old lawyer’s lore” passed down from one generation to the next is rampant with such dubious and sweeping declarations. Starr & McCormick, supra, at 5.1-5; see, e.g., Robert A. Wenke, The Art of Selecting a Jury 70-71, 76-77, 84-85 (1979) (recommending that civil plaintiffs seek out “ [relatively unskilled government workers” and that civil defendants seek out “[c]hildless persons,” among other unsupported generalizations); Frederick, supra, at 23 (collecting examples). Often this approach involves the application of a simple and straightforward stereotype concerning a single demographic characteristic. See, e.g., Starr & McCormick, supra, at 5.1-4 (“Williams .. . reduced [the jury pool] by following his own guidelines: ‘strike Scandinavians (too pro-government), keep Irish (pro-underdog)’....” (quoting Evan Thomas, The Man to See: Edward Bennett Williams — Legendary Trial Lawyer, Ultimate Insider, Washington Monthly (Oct. 1991))). Sometimes the attorney instead relies on stereotypes or generalizations concerning a synthesis of multiple characteristics. See, e.g., Wenke, supra, at 76 (“Older members of minority groups tend to be conservative and prosecution-minded if they have had longtime stable careers.”), 69 (“[S]eek jurors who identify with your client, who tend to have similar characteristics.”); see also Abbott, supra, at 12 (same).
¶94 Attorneys with more resources and greater sophistication have gone from using simplistic old lawyer’s lore to using jury consultants and applying social science methods to jury selection. The field of jury consultation emerged in the 1970s and grew dramatically in the 1980s and 1990s as various methods and principles of social psychology were applied to trial strategy with apparent success. See Starr & *83McCormick, supra, at 5.1-13 to 5.1-36; Donner & Gabriel, supra, at 5-6 to 5-11. Jury consultants now use a variety of techniques to assist trial attorneys injury selection, including community surveys, mock juries, and focus groups. See, e.g., Starr & McCormick, supra, at 7-1 to 16-32; Gobert & Jordan, supra, at 78. Based on some or all of these various methods, jury consultants usually develop a “statistical profile” to assist the trial attorney specifically in the exercise of peremptory challenges. Starr & McCormick, supra, at 16-3 (noting that this statistical profile is “[o]ne of the primary reasons trial attorneys hire jury/trial consultants”); Gobert & Jordan, supra, at 89; see also Ginger, supra, at 1106 (providing example of model juror profile for hypothetical police misconduct case). The statistical profile often is complex and reflects the synthesis of a number of demographic and other characteristics. See Starr & McCormick, supra, at 7-47 (“Regression analysis, interaction analysis, or discriminant analysis are the statistical programs most frequently used to develop these profiles.”). The profile will be used to select which jurors to challenge and often will guide the attorney’s strategies and questioning during voir dire. See Gobert & Jordan, supra, at 90. Attorneys also sometimes use jury consultants “to evaluate juror nonverbal responses to voir dire questioning and to identify the likely group dynamics of the jury.” Id. at 456 (footnote omitted). Some attorneys instead try to utilize social science methods on their own and on a smaller scale, without incurring the substantial expense of a professional jury consultant. See, e.g., Donner & Gabriel, supra, at 6-25; Gobert & Jordan, supra, at 103-05; see also Abbott, supra, at 22 (providing a universal “juror rater” for practitioners to use in any case based on “an ambitious effort to obtain systematically collected social science data on American values and characteristics”).
¶95 Attorneys who employ these social science methods still rely heavily on stereotypes or generalizations. Judgments made about each individual prospective juror are *84based on information collected about other individuals. In other words, each prospective juror is presumed to be similar in relevant respects to those individuals who contributed to the available statistical data and possessed some of the known characteristics of the prospective juror. See, e.g., Abbott, supra, at 58. Although these generalizations are based on more than mere intuition or anecdote, they remain speculative as applied to any particular prospective juror. Further, a great deal of judgment must be exercised in collecting relevant data (e.g., whom to ask, what to ask, and how to ask it), in deciding how to interpret the data, and also in applying the results. See Starr & McCormick, supra, at 5.1-17; Abbott, supra, at 78; Donner & Gabriel, supra, at 6-24. It is perhaps not surprising then to find that “empirical studies testing the predictive value of scientific jury selection have produced inconclusive findings.” Franklin Strier & Donna Shestowsky, Profiling the Profilers: A Study of the Trial Consulting Profession, Its Impact on Trial Justice, and What, If Anything, To Do about It, 1999 Wis. L. Rev. 441, 458-64 (discussing and collecting studies); see also Dru Stevenson, Jury Selection and the Coase Theorem, 97 Iowa L. Rev. 1645, 1653 n.38 (2012) (same); Reid Hastie, Is Attorney-Conducted Voir Dire an Effective Procedure for the Selection of Impartial Juries?, 40 Am. U. L. Rev. 703, 718-20 (1991) (same).
¶96 In sum, attorneys using a wide variety of approaches to jury selection all rely heavily on stereotypes and generalizations to guide the use of peremptory challenges, in an attempt to obtain the most favorable jury possible in any given case. Rough and rapid judgments about prospective jurors are made based on whatever characteristics are observable or otherwise known and that the attorney believes are relevant in some way. Prospective jurors are then excused based solely on such superficial judgments, notwithstanding the fact that whatever directly relevant information is available either provides no indication that the prospective juror is unqualified or provides some indication that is only fairly debatable at best.

*85
3. Racial Discrimination in Peremptory Challenges

¶97 Unsurprisingly, peremptory challenges often are motivated by racial stereotypes and generalizations. The perception of race still heavily influences many social observations and judgments in our society. Regardless of whether an attorney uses intuition, old lawyer’s lore, or jury consultation, we should not be surprised to find that the resultant judgments about prospective jurors are based in whole or in part on race. Indeed, the existing evidence discussed below shows that racial discrimination is prevalent in the use of peremptory challenges in Washington and elsewhere, and our current legal framework necessarily fails to address this problem.
¶98 Peremptory challenges can be racially discriminatory in numerous ways. First, a peremptory challenge can be based on a straightforward, race-based stereotype or generalization. For example, an attorney might seek to remove a prospective juror because of an antiquated belief that a member of the prospective juror’s racial group must be or probably is unable to adequately serve as a juror due to insufficient integrity, intelligence, or judgment. See, e.g., Norris v. Alabama, 294 U.S. 587, 598-99, 55 S. Ct. 579, 79 L. Ed. 1074 (1935); Neal v. Delaware, 103 U.S. (13 Otto) 370, 402, 26 L. Ed. 567 (1880) (Field, J., dissenting). As another example, an attorney might challenge a prospective juror due to a belief that a member of the prospective juror’s racial group necessarily or probably has a certain belief, opinion, or value that renders the prospective juror relatively unfavorable. See, e.g., Howard v. Senkowski, 986 F.2d 24, 25 (2d Cir. 1993) (prosecutor believed that the fact that prospective jurors were black “made them sympathetic to the defendant”); McCormick v. State, 803 N.E.2d 1108, 1111 (Ind. 2004) (prosecutor speculated that prospective juror would find it difficult passing judgment against a member of his own racial group); Frederick, supra, at 23-24. Straightforward racial stereotypes also can involve a synthesis of *86multiple characteristics, only one of which is race. See Leahy v. Farmon, 177 F. Supp. 2d 985, 997 (N.D. Cal. 2001) (“ ‘My experience is that native Americans who are employed by the tribe are . . . somewhat suspicious of the system.’ ”); Payton v. Kearse, 329 S.C. 51, 55-56 & n.1, 495 S.E.2d 205 (1998) (party using peremptory challenge against alleged “ ‘redneck’ ” was “sterotyp[ing] a subgroup of the white race”); Owens v. State, 531 So. 2d 22, 24 (Ala. Crim. App. 1987) (stereotype involving age, single status, and race). Various straightforward racial stereotypes and generalizations remain prevalent today. See Starr & McCormick, supra, at 17-4 (“Given the strength of the beliefs people, including trial lawyers, assign for the effect of race on decision-making, it is nearly impossible to convince them that in many cases, race plays a far less significant role than expected.”); Alafair S. Burke, Prosecutors and Peremptories, 97 Iowa L. Rev. 1467, 1468 & n.2 (2012).
¶99 Second, a peremptory challenge can be based on a simple or complex statistical juror profile that incorporates race as an indicator of favorability. It appears to be common practice today to track race as a relevant demographic characteristic in developing statistical juror profiles. See Starr & McCormick, supra, at 7-6, 7-35, 17-19; Donner & Gabriel, supra, at 6-23; Gobert & Jordan, supra, at 82; Abbott, supra, at 13, 48-50. Race currently does correlate, at least roughly, to various beliefs, opinions, and values held in our society. See, e.g., Starr & McCormick, supra, at 16-23, 17-5 (noting for example that “people of color are twice as likely as whites to believe that ‘race relations in the United States are poor’ ”); see also Matt Haven, Reaching Batson’s Challenge Twenty-Five Years Later: Eliminating the Peremptory Challenge and Loosening the Challenge for Cause Standard, 11 U. Md. L.J. Race, Religion, Gender & Class 97, 97 (2011). But the modern view among at least some jury consultants is that in jury selection today, “[r]ace almost never profiles, except in cases specifically referring to racial issues” and “[r]ace seems to be an ever decreasing factor in *87determining reactions to case issues.” Starr & McCormick, supra, at 16-3; see also Donner & Gabriel, supra, at 1-6 to 1-7. Race no longer regularly “profiles” in part because jury consultants have begun identifying other characteristics in each case — primarily life experiences — they believe to be far more predictive of whether a prospective juror is favorable. Starr & McCormick, supra, at 16-3, 17-4 to 17-6. At the same time, attorneys remain skeptical and resistant to the notion of excluding race from consideration as a potential indicator of favorability. See id. at 7-6, 17-4; cf. Abbott, supra, at 2 (noting prior “widespread agreement that demographic and social characteristics ... are likely to determine values which affect the responses of jurors to the case”). Further, most attorneys do not have the time or resources to have consultants identify the particular life experiences that might be more effective at indicating favorability in a given case. See Starr & McCormick, supra, at 16-6 to 16-8, 16-21 to 16-26; Gobert & Jordan, supra, at 105; Stevenson, supra, at 1654 n.39; cf. Abbott, supra, at 49 (race included in universal profiler). The use of race in statistical juror profiling remains an ongoing practice.
¶100 Third, a peremptory challenge can be based on the desire to obtain a particular racial dynamic on the jury as a whole. See, e.g., Miesner v. State, 665 So. 2d 978, 980-81 (Ala. Crim. App. 1995) (prosecutor “ ‘wanted a balanced jury’ ” and thus “ ‘wanted some white people on the jury’ ” (emphasis omitted)). Although the common “tendency in selecting a jury is to consider each juror on his or her individual merits,” the more sophisticated attorneys, and particularly those employing social science methods, also consider group dynamics. Gobert & Jordan, supra, at 451, 456; see Frederick, supra, at 155-57. But when an attorney uses a peremptory challenge in an attempt to obtain a particular group dynamic with regard to race, the attorney is engaging in a distinct form of racial discrimination.
¶101 Finally, a peremptory challenge can be based on unconscious racial bias. In other words, race can subcon*88sciously motivate a peremptory challenge that the attorney genuinely believes is race-neutral. See lead opinion at 46-49. As one example among many, an attorney might exercise a peremptory challenge based solely on his “gut feeling,” unaware that the race of the challenged juror caused or substantially contributed to the gut feeling. As another example, an attorney might believe that the basis of her challenge is a prospective juror’s answer to a particular question, unaware that she would neither have asked the question nor have brought the challenge against that prospective juror had he been of a different race. In such circumstances, the challenge is motivated at least in part by underlying racial bias and, thus, is racially discriminatory.
¶102 The racially discriminatory use of peremptory challenges is occurring regularly throughout this state. Even after Batson, substantial portions of lawyers, judges, and court personnel throughout Washington observed that, to varying degrees, attorneys “use peremptory challenges systematically to eliminate minorities from juries.” Wash. State Minority & Justice Task Force, Final Report 45, 52, 216, 218, 220, 226-27, 234, 240 (Dec. 1990), available at http:// www.courts.wa.gov/committee/pdi/TaskForce.pdf. Most concerning is that a full 42.6 percent of surveyed lawyers reported that prosecutors in Washington either “sometimes” or “often” use peremptory challenges to systematically exclude minorities from juries. See id. at 226. This collective observation cannot be brushed aside and is not surprising given the degree to which racial stereotypes and generalizations are relied on in jury selection generally and in the use of peremptory challenges specifically. It would be naive to think that trial attorneys have abandoned all race-related lore or completely excluded race as a factor when applying social-scientific methods to jury selection. See, e.g., Michael E. Withey, The Importance of Connecting with the Jury, in The Jury: Latest Techniques for Selecting and Persuading Juries 2, 2-3 (Wash. State Trial Lawyers Ass’n, Continuing Legal Educ. May 16, 2001) (on *89file with the Washington State Law Library) (set of legal education materials provided to lawyers throughout Washington explaining the concept of a jury survey and noting that “[m]ost surveys will test attitudes toward issues by certain demographic characteristics, including gender, age, [and] race”). Race continues to play a significant role in the use of peremptory challenges in Washington.
¶103 Evidence from other jurisdictions confirms that racial discrimination in the use of peremptory challenges is widespread. Numerous studies in other states have consistently and uniformly shown a significant influence of race on the use of peremptory challenges in actual practice. Racial disparities in peremptory usage have been documented in the courts of Alabama, Georgia, Illinois, Louisiana, North Carolina, Pennsylvania, and Texas. See Equal Justice Initiative, Illegal Racial Discrimination in Jury Selection: A Continuing Legacy 14 (2010) (hereinafter Equal Justice Initiative) (noting studies finding substantial racial disparities in peremptory usage in Alabama, Georgia, and Louisiana); Catherine M. Grosso & Barbara O’Brien, A Stubborn Legacy: The Overwhelming Importance of Race in Jury Selection in 173 Posi-Batson North Carolina Capital Trials, 97 Iowa L. Rev. 1531, 1538-40 & n.55 (2012) (discussing studies of peremptory challenge usage finding racial disparities in Illinois, Louisiana, North Carolina, Pennsylvania, and Texas). Many of these studies have found that even after controlling for numerous other potentially relevant factors, race remains highly determinative of peremptory usage. See Grosso & O’Brien, supra, at 1533,1547, 1552-54 (review of capital trials in North Carolina finding that even after controlling for 65 other variables, “a black venire member had 2.48 times the odds of being struck by the state as did a venire member of another race”); Starr & McCormick, supra, at 17-7 to -8 (discussing a comprehensive review of criminal trials in Dallas finding widespread racial disparities and also finding that “ ‘no factor reduced the importance of race’ ” (quoting Steve McGonigle et al., *90Jurors’ Race a Focal Point for Defense: Rival Lawyers Reject Whites at Higher Rate, Dall. Morning News, Jan. 24, 2006)); David C. Baldus et al., The Use of Peremptory Challenges in Capital Murder Trials: A Legal and Empirical Analysis, 3 U. Pa. J. Const. L. 3, 46, 60, 72, 121 (2001) (review of Philadelphia capital murder cases finding that even after controlling for numerous variables "venire member race was a major determinant in the use of peremptories”).
¶104 Laboratory studies provide even further evidence that racial discrimination underlies the use of peremptory challenges. In one recent study, attorneys were presented with a criminal trial scenario along with descriptions of two prospective jurors and were instructed to decide as a prosecutor which of the two prospective jurors to challenge peremptorily. See Samuel R. Sommers & Michael I. Norton, Race-Based Judgments, Race-Neutral Justifications: Experimental Examination of Peremptory Use and the Batson Challenge Procedure, 31 Law & Hum. Behav. 261, 266-67 (2007). In one condition, the first prospective juror was depicted as white and the second prospective juror as black; in a second condition, the races were reversed but the underlying information remained the same. Id. When the first profile was black, attorneys chose to challenge that prospective juror 79 percent of the time; when that same profile was white, attorneys challenged that prospective juror only 43 percent of the time. Id. at 267. Likewise, when the second profile was depicted as black, attorneys challenged that prospective juror 57 percent of the time; when that same profile was white, attorneys challenged that prospective juror only 21 percent of the time. Id. Thus the attorneys, acting as prosecutors, were significantly more likely to challenge a juror profile when it was depicted as a black prospective juror as opposed to a white prospective juror, all else being equal. The experimenters also found similar effects among college students and law students. Id. Further, the experimenters asked each participant to explain *91his or her choice of whom to strike. A full 96 percent of participants cited relevant underlying substantive information from either profile as “their most important justification,” and only 8 percent of the attorneys (and an even smaller proportion of college students and law students) cited race as being influential at all. Id. at 267-68 (explaining that respondents “cited as their most important justification either Juror # l’s familiarity with police misconduct or Juror # 2’s skepticism about statistics”). The experimenters rightly concluded that their study “provides clear empirical evidence that a prospective juror’s race can influence peremptory challenge use and that self-report justifications are unlikely to be useful for identifying this influence____” Id. at 269. The experimenters also noted that the findings “are strikingly similar in direction as well as magnitude to conclusions of archival analyses of real peremptory use.” Id. (citations omitted). Other laboratory studies have found similar effects of race on the use of peremptory challenges. See Grosso & O’Brien, supra, at 1536-38 (discussing studies).
¶105 Case-by-case adjudication and appellate review under Batson cannot effectively combat the widespread racial discrimination that underlies the use of peremptory challenges throughout this state, and thus, such racial discrimination will continue unabated under our current framework. Batson requires a complaining party to make a prima facie case of unlawful discrimination, and whenever such a prima facie case has been made, Batson requires the proponent of the challenge to identify his or her reasons. See lead opinion at 42. If the proponent’s alleged reasons are lawful, the trial court then must adjudicate whether the challenge is in fact unlawfully discriminatory, and that determination will be reversed on appeal only if it is clearly erroneous. See lead opinion at 42-43, 54-55. For numerous reasons, this framework has been and will continue to be largely ineffective at combating racial discrimination in the use of peremptory challenges in Washington.
¶106 First, many racially discriminatory peremptory challenges remain unchallenged and are never subjected to *92judicial review. In some such cases, the presence of racial discrimination remains entirely imperceptible to the opposing party and trial judge, and thus, no objection is raised and the issue is never addressed. Even when racial discrimination becomes sufficiently apparent to warrant an objection, opposing parties often decide not to object. See Starr & McCormick, supra, at 17-15, 17-18, 17-19 (reporting results of a nationwide survey of trial attorneys, including Washington attorneys); Equal Justice Initiative, supra, at 6. Some attorneys are concerned about alienating other prospective jurors or upsetting opposing counsel or the judge; others do not have strong feelings about keeping the challenged prospective juror on the venire and thus accept the peremptory challenge; still others will not raise an objection unless the racial discrimination is already sufficiently obvious to satisfy a demanding trial judge; and some attorneys do not raise a Batson objection because they are engaging in racial discrimination themselves. See Starr & McCormick, supra, at 17-18 to 17-19 (“ ‘What’s good for the goose is good for the gander. We’re taking off one race as fast as they can take off the other. If we challenge them, they will challenge us.’ ” (quoting survey answers)). Trial judges overseeing such cases might remain unaware of the appearance of racial discrimination or might simply want to avoid inviting substantial complications and administrative costs when no party has objected and judicial review probably would be fruitless. All of this remains deeply concerning, however, because racial discrimination in the use of peremptory challenges harms not only litigants but also “the excluded jurors and the community at large.” Powers v. Ohio, 499 U.S. 400, 406, 111 S. Ct. 1364, 113 L. Ed. 2d 411 (1991). Under our current framework, many racially discriminatory peremptory challenges evade review entirely.
¶107 Second, even if an objection is made, plausible race-neutral reasons are quite easy to conjure up in any given case, regardless of whether the peremptory challenge is actually based on racial discrimination and regardless of *93whether such racial discrimination is conscious or unconscious. See, e.g., Starr & McCormick, supra, at 17-11 (quoting one forthright prosecutor as saying, “ ‘Very frankly, any attorney worth his salt can make up something to get over a Batson challenge. And, literally, [prosecutors] do make it up. We do.’ ” (alteration in original) (quoting McGonigle et al., supra); Sommers & Norton, supra, at 263 (“Many researchers have demonstrated that people can offer compelling explanations for their behavior even when unaware of the factors — such as race — that are actually influential.”). Attorneys are trained to identify distinctions and to provide explanations for conduct. To overcome a Batson challenge based on alleged racial discrimination, an attorney merely has to “be careful not to give a reason that also [applies to a prospective juror of another race] against whom [the attorney does] not exercise a peremptory.” Nancy S. Marder, Batson Revisited, 97 Iowa L. Rev. 1585,1591 (2012); see also, e.g., People v. Randall, 283 Ill. App. 3d 1019, 1025-26, 671 N.E.2d 60, 219 Ill. Dec. 395 (1996) (deriding “the charade that has become the Batson process,” noting that “[t]he State may provide the trial court with a series of pat race-neutral reasons,” and citing numerous cases involving a slew of such reasons). Proffered reasons sometimes involve subtle observations about a prospective juror’s appearance or demeanor, which are easily alleged but often extremely difficult to scrutinize. See Equal Justice Initiative, supra, at 18; Marder, supra, at 1591-92. Further, race often will be one of many factors actually motivating a challenge, and thus, race-neutral reasons will be readily available to be included in a true but incomplete explanation. See Sommers & Norton, supra, at 269. It would be naive to think that attorneys do not rely on readily available and plausible race-neutral reasons to circumvent Batson. Under our current framework, plausible race-neutral reasons remain readily available and regularly invoked.
¶108 Third, there usually is no way for a trial court to accurately and reliably determine whether a given peremp*94tory challenge is racially discriminatory. As noted above, proffered race-neutral reasons are almost always plausible, but not always real or comprehensive. The circumstances surrounding a given challenge usually will not resolve the inquiry, and trial judges may be hesitant to question the integrity or self-awareness of counsel. See lead opinion at 53. Further, social science research tells us that trial judges generally are unable to accurately and reliably determine credibility based on demeanor alone, regardless of their confidence in doing so. See, e.g., Paul Ekman & Maureen O’Sullivan, Who Can Catch a Liar?, 46 Am. Psychologist 913, 913-17 (1991) (experimenters presented video clips of individual persons describing feelings about a movie each was allegedly watching; trial judges performed only slightly better than chance in determining who was lying about watching the movie, and confidence was not correlated to performance); see also, e.g., Saul M. Kassin, Human Judges of Truth, Deception, and Credibility: Confident but Erroneous, 23 Cajrdozo L. Rev. 809 (2002). In addition, trial courts generally do not have the time or resources to review the record in-depth or to conduct statistical analysis prior to resolving a Batson objection. Such a review of the record rarely would provide clarity anyhow. Cf. Sommers & Norton, supra, at 269 (“We observed bias against Black venire members only when examining decisions made by several participants; indeed, for any given participant, we are unable to determine whether the peremptory was influenced by race or whether the justification provided was valid. Only in the aggregate does evidence of racial bias emerge . . . .”). Under our current framework, trial courts cannot reliably identify individual instances of racial discrimination in the use of peremptory challenges.
¶109 Fourth, there is no way for appellate courts to provide sufficiently meaningful review on appeal. An appellate court is in an even worse position than the trial court to determine whether a particular peremptory challenge was racially discriminatory. Although an appellate *95court can conduct a searching review of the cold record and undertake statistical analysis as appropriate, see lead opinion, App. A, such review rarely will provide an answer. Even if the appellate court’s searching review uncovers inconsistencies between the race-neutral explanation and the proponent’s treatment of other prospective jurors, the comparable characteristics of the other prospective jurors might have escaped not only the notice of the trial court but also the notice of the attorney, who was faced with the complexities and pressures of navigating voir dire and jury selection. It will be difficult if not impossible to determine whether the attorney overlooked a comparable juror while crafting a post hoc explanation for the challenge or, instead, overlooked that same comparable juror when invoking the challenge in the first place. Under our current framework, appellate review remains ineffectual.
¶110 Finally, too many unanswered questions remain under Batson, which will continue to cause much confusion and impose substantial litigation costs, all without addressing the underlying problem. See, e.g., Donner & Gabriel, supra, at 23-30 (“Since Batson was decided, the trial and appellate courts have struggled with the scope of its application.”). For example, it remains unclear exactly which groups are to be protected from discrimination in jury selection. To date, the United States Supreme Court has applied the Batson framework only to discrimination “on the basis of race, ethnicity, or sex.” Rivera, 556 U.S. at 153. The extent to which such protection extends to other groups remains to be determined. See, e.g., Donner & Gabriel, supra, at 3-17 to 3-18, 23-46 (age, disability, religion); Mary A. Lynch, The Application of Equal Protection to Prospective Jurors with Disabilities: Will Batson Cover. Disability-Based Strikes?, 57 Alb. L. Rev. 289 (1993) (disability); Kathryne M. Young, Outing Batson: How the Case of Gay Jurors Reveals the Shortcomings of Modern Voir Dire, 48 Willamette L. Rev. 243 (2011) (sexual orientation); Maggie Elise O’Grady, A Jury of Your Skinny Peers: Weight-Based *96Peremptory Challenges and the Culture of Fat Bias, 7 Stan. J. C.R. & C.L. 47 (2011) (weight); Note, Due Process Limits on Prosecutorial Peremptory Challenges, 102 Harv. L. Rev. 1013, 1020 (1989) (noting that “courts have pointedly disagreed” on these issues).
fill As a second example, it remains unclear how to determine whether a prima facie case has been established, and in particular, how that determination should be reviewed on appeal. The United States Supreme Court has explained that a prima facie case is established whenever the circumstances “permit the trial judge to draw an inference that discrimination has occurred.” Johnson v. California, 545 U.S. 162, 170, 125 S. Ct. 2410, 162 L. Ed. 2d 129 (2005). The Court in Johnson emphasized that trial courts should not be “engaging in needless and imperfect speculation when a direct answer can be obtained by asking a simple question.” Id. at 172, 173. Thus, it would appear that a trial court’s discretion is relatively limited at the first step of the Batson inquiry: technically, discrimination is inferable any time that the eventual composition of the jury could change in a relevant way as a result of the disputed challenge. But the Court in Johnson did not explicitly spell out such a lenient standard, and in dicta we have since interpreted the prima facie case requirement as being more demanding and have emphasized that the trial court’s determination at step one of Batson is discretionary. See State v. Thomas, 166 Wn.2d 380, 397-98, 208 P.3d 1107 (2009); State v. Hicks, 163 Wn.2d 477, 490-93, 181 P.3d 831 (2008). Understandably, we have had some difficulty determining the precise outer limits of that discretion, see State v. Rhone, 168 Wn.2d 645, 229 P.3d 752 (2010), and such struggles are bound to continue under our current framework with no end in sight, see, e.g., State v. Meredith, 173 Wn.2d 1031, 275 P.3d 303, 275 P.3d 303 (2012) (accepting review “on the issue of the scope of the bright line rule articulated in [.Rhone]”).
f 112 As a third example, it remains unclear just how direct or substantial the influence of race must be in order *97to render a peremptory challenge racially discriminatory under Batson. Mere reliance on “statistical support” does not immunize a peremptory challenge from attack, and any attorney using peremptory challenges must “look beyond the surface before making judgments about people that are likely to stigmatize as well as to perpetuate historical patterns of discrimination.” J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 139 n.11, 114 S. Ct. 1419, 128 L. Ed. 2d 89 (1994). But if a detailed and complex statistical juror profile includes race among a wide variety of other factors, is a resulting challenge necessarily racially discriminatory under Batson? What if the attorney would have challenged the same prospective juror even if the prospective juror’s race had not matched the complex and otherwise matching profile? Or more generally, what if the attorney has two separate and independently sufficient reasons for the challenge, only one of which is based on race? See Kurtis A. Kemper, Annotation, Adoption and Application of “Tainted” Approach or “Dual Motivation” Analysis in Determining Whether Existence of Single Discriminatory Reason for Peremptory Strike Results in Automatic Batson Violation When Neutral Reasons Also Have Been Articulated, 15 A.L.R.6th 319 (2012). What if the attorney investigates race, but race does not end up as a factor on the eventual statistical profile used? Or what if the attorney considers the potential significance of race in order to identify other relevant characteristics that eventually guide her peremptory usage? Cf. Starr & McCormick, supra, at 16-25 (“[L]ook at race and its subcategories and at the case issues to identify any life experience or attitude that might cause concern in jury selection.” (emphasis omitted)). What if, based on a statistical profile, an attorney focuses some of his voir dire questioning on members of a particular race and then unearths compelling race-neutral reasons to challenge some of them, as predicted by the profile? These questions all reflect the complex nature of peremptory challenges in actual practice and present difficulties that our current framework may not be equipped to handle.
*98¶113 As a final example, it remains unclear whether unconscious racial discrimination is prohibited under Batson. See lead opinion at 53-54 & n.8. Unconscious racial discrimination is extremely inequitable, harmful, and unjust — but also fairly ubiquitous and relatively blameless at an individual level. Unconscious bias is not easily deterred, because the biased individual is not aware of its presence. Further, it is nearly impossible for any observer to identify the presence of unconscious bias in any particular instance. See, e.g., Sommers & Norton, supra, at 269. That said, if peremptory challenges based on unconscious racial bias are prohibited and if trial courts are made aware of the prevalence of unconscious bias in general, they might be relatively more likely to scrutinize proffered race-neutral explanations and to fully appreciate the potential presence of racial discrimination in the use of peremptory challenges. See lead opinion at 53-54. Still, any gains would be modest at best. And regardless, the distinction between conscious and unconscious bias would remain largely irrelevant on appeal because circumstantial evidence of unconscious bias and circumstantial evidence of conscious bias generally is the same evidence, and only in the rarest of cases will a finding of unconscious bias (or lack thereof) be compelled while a finding of conscious bias (or lack thereof) is not. It should be clear by now that unconscious bias is simply one problem among many. Focusing on any such secondary problem simply distracts from the overarching need to abolish peremptory challenges entirely.
¶114 In sum, our current framework will continue to engender confusion and needless administrative and litigation costs, while racial discrimination in the use of peremptory challenges — both conscious and unconscious — continues unabated.

4. The Additional Costs of Peremptory Challenges

¶115 The use of peremptory challenges is harmful in this state not only because of the ongoing racial discrimination *99involved but also because of a wide variety of other resulting injustices — with no substantiated benefits. In particular, the use of peremptory challenges contributes to the historical and ongoing underrepresentation of minority groups on juries, broadly increases administrative and litigation costs, results in less effective and less socially beneficial juries, and amplifies resource disparities in litigation. On the other hand, the use of peremptory challenges produces no substantiated systemic benefits.
¶116 First, the use of peremptory challenges contributes to the underrepresentation of minority groups on juries, even in the absence of purposeful discrimination. Racial minorities in particular are underrepresented on juries for a wide variety of reasons, including the use of peremptory challenges. See, e.g., Hiroshi Fukurai et al., Race and the Jury: Racial Disenfranchisement and the Search for Justice 3-4, 34, 40-42 (1993) (collecting studies and identifying various causes that have a “cumulative effect”); Wash. State Ctr. for Court Research, Juror Research Project: Report to the Washington State Legislature 5-6, 18 (Dec. 24, 2008) (showing underrepresentation of various racial minorities in jury pools in Clark, Des Moines, and Franklin Counties), available at http://www.courts.wa.gov/wsccr/docs /Juror%20Research%20Report%20Final.pdf. This ongoing underrepresentation reflects a history of complete exclusion from jury service and subsequent resistance to efforts at inclusion. See Rosencrantz, 2 Wash. Terr, at 278 (Turner, J., dissenting) (noting that “trial by jury at common law” required “ ‘free and lawful men’ ” as jurors and “if he be a slave or bondman, this is defect of liberty”); James Forman, Jr., Juries and Race in the Nineteenth Century, 113 Yale L.J. 895, 910 (2004) (“It is believed that 1860 was the first year in which African Americans served on juries, in either the North or the South.”); Fukurai et al., supra, at 14-15 (“Over the next 100 years, litigated cases overwhelmingly viewed blacks as inferior, and this inferiority was ensured by structural conditions imposed in the jury selection process *100to limit the number of black jurors.”). More recently, the Washington State Jury Commission reported that there remains in Washington “a perception that jury service has been reserved for certain segments of our society,” which “increases alienation of the excluded segments and increases resentment by those who [believe] they are summoned too many times.” Wash. State Jury Comm’n, Report to the Board for Judicial Administration 3 (July 2000), available at http:// www.courts.wa.gov/committee/pdRJury_Commission_Report .pdf. The commission concluded that “special efforts should be made to increase participation injury service by sectors of society that traditionally have not participated fully, particularly young people and minority communities.” Id. Yet the use of peremptory challenges only contributes to the recognized and continuing underrep-resentation of minority groups. Each peremptory challenge leveled against a member of a minority group has a relatively greater exclusionary effect because each such challenge removes a greater percentage of that minority group from jury service. Further, many characteristics or life experiences that attorneys perceive as unfavorable, but which do not render a prospective juror unqualified for service, may be relatively more common (or seen as more common) among various minority groups. See, e.g., Grosso & O’Brien, supra, at 1541 & n.63 (noting that striking all persons with a relative in prison could disproportionately exclude racial minorities). Especially when combined with ongoing racial discrimination, these factors show that peremptory challenges are a powerful contributor to the ongoing underrepresentation of minority groups on juries.
¶117 Second, peremptory challenges impose substantial administrative and litigation costs. More prospective jurors must be called on to appear for service, disrupting the lives of many who never actually serve on a jury. Litigants spend much time and money determining how best to exercise peremptory challenges, not in order to ensure the constitutional requirement of an impartial jury but rather *101to obtain as favorable a jury as possible. See, e.g., Stevenson, supra, at 1654 n.39 (noting the exorbitant cost of jury consultation). Further, courts and litigants continue to spend inordinate amounts of time and money, both at trial and on appeal, adjudicating myriad claims and arguments under the generally unwieldy and ineffective Batson framework. Allowing the use of peremptory challenges imposes all of these costs on our justice system.
¶118 Third, peremptory challenges result in juries that are less effective and less productive. Allowing the use of peremptory challenges tends to exclude people with diverse viewpoints and experiences who are qualified to serve as jurors. See, e.g., Gobert & Jordan, supra, at 272. Yet inclusion and diversity should be considered extremely important goals of the jury system at a systemic level, in addition to the fundamental requirement of impartiality. See Wash. State Jury Comm’n, supra, at 3. As the lead opinion rightly points out, such inclusion and diversity is highly beneficial, advancing fairness and the appearance of fairness, and promoting more effective and reflective juries. See lead opinion at 50; see also Marder, supra, at 1604 & nn.119-21 (“[T]hey can correct each other’s mistaken notions, broaden each other’s perspectives, and suggest different ways of looking at the evidence.”). Increased diversity and inclusion on juries also has the potential to motivate civic engagement in the community. See Andrew E. Taslitz, The People’s Peremptory Challenge and Batson; Aiding the People’s Voice and Vision Through the “Representative” Jury, 97 Iowa L. Rev. 1675, 1709-10 (2012) (discussing “one of the largest studies on juries and democracy”). Allowing the use of peremptory challenges takes us further away from the important goals of inclusion and diversity.
¶119 Fourth, the use of peremptory challenges amplifies underlying resource disparity among litigants in a way that brings fundamental fairness into question. This problem arises because thorough jury consultation is quite expensive and available only to wealthy litigants. See, e.g., Strier *102& Shestowsky, supra, at 474-76. Although the actual efficacy of jury consultation is somewhat dubious, insofar as even a modest advantage can be obtained in the use of peremptory challenges, the result is a potentially slanted jury and a widening of “the already-substantial advantage of the wealthy.” Id. at 463-64, 474. Such an imbalance in jury selection is especially antithetical to the notion of an impartial jury and “creates an untoward public perception of the jury being manipulated by psychological devices, in essence, high-tech jury tampering.” Id. at 472-73 (footnote omitted); see also Starr & McCormick, supra, at 5.1-34; Gobert & Jordan, supra, at 118, 453. Normally, resource disparity affects each side’s ability to convince the adjudicator of its position, not the ability to select the adjudicator in the first place. The latter is a far more fundamental, and in this context an entirely avoidable, problem.
¶120 In stark contrast to the numerous and substantial harms resulting from the use of peremptory challenges, the procedure has no material benefits. Various benefits have been identified in theory, but these alleged benefits remain unsupported, specious, or de minimis and clearly outweighed by related costs. See, e.g., Morris B. Hoffman, Peremptory Challenges Should Be Abolished: A Trial Judge’s Perspective, 64 U. Chi. L. Rev. 809, 812-13 (1997) (“Although there is no shortage of academic and judicial generalizations about the importance of the peremptory challenge, there have been remarkably few efforts to articulate precisely why the peremptory challenge is so important.” (footnote omitted)).
¶121 The primary benefit alleged to result from the use of peremptory challenges is jury impartiality. But as already discussed, attorneys use peremptory challenges to exclude unfavorable jurors, not to obtain an impartial jury. Peremptory challenges are used to remove prospective jurors who are qualified but who the attorney believes will be relatively unfavorable in what is probably a close case. This has nothing to do with furthering impartiality in our justice system.
*103¶122 Moreover, peremptory challenges are generally ineffective even for the adversarial purpose of excluding unfavorable jurors. Regardless of their intentions, and notwithstanding attorneys’ collective confidence in their own ability to identify unfavorable or secretly partial jurors, studies of actual peremptory usage show that attorneys generally are ineffective at doing so, and laboratory experiments confirm that finding. See Raymond J. Broderick, Why the Peremptory Challenge Should Be Abolished, 65 Temp. L. Rev. 369, 413 (1992) (citing studies); Marder, supra, at 1596-98 (same).
¶123 In one preeminent study of actual peremptory usage in real criminal trials, prospective jurors who were removed by peremptory challenge were then formed into shadow juries to observe the trials from which they had been excused. See Hans Zeisel & Shari Seidman Diamond, The Effect of Peremptory Challenges on Jury and Verdict: An Experiment in a Federal District Court, 30 Stan. L. Rev. 491, 498-500 (1978). The experimenters were then able to determine whether the attorneys had reliably excused those jurors who would have voted against them entering deliberations. See id. at 513-18. The results were “not impressive.” Id. at 517. Overall, “attorney performance was highly erratic,” with substantial fluctuations from one case to the next. Id. In the aggregate, prosecutors “made about as many good challenges as bad ones,” defense counsel fared only “slightly better,” and the results brought into question “the role of peremptory challenges in furthering the constitutionally prescribed goal of trial by an impartial jury.” Id. at 517-18.
¶124 In another prominent experiment, a mock criminal trial was first conducted and then numerous practicing attorneys (primarily prosecutors and defense counsel asked to take up their usual roles) were presented with video of the voir dire. See Norbert L. Kerr et al., On the Effectiveness of Voir Dire in Criminal Cases with Prejudicial Pretrial Publicity: An Empirical Study, 40 Am. U. L. Rev. 665, 672-79 (1991). The attorneys then reported “how likely they were to *104use a peremptory challenge” on individual prospective jurors, estimated “which way the jurorfs] would lean in the trial,” and then were asked to guess how many of their own predictions were correct. Id. at 677-78. The attorneys reported that the simulation was fairly realistic. See id. at 679. But a comparison of attorney ratings to actual juror performance in the mock trial found that “defense attorneys would have done no worse in exercising their peremptory challenges had they simply flipped coins,” while prosecutors’ ratings “were weakly, but only marginally, correlated with juror behavior” and both groups “grossly overestimated their actual rate of success.” Id. at 685, 688-89.
¶125 These results should not be surprising. As noted, most lawyers rely on intuition, lore, and anecdotal experience in exercising peremptory challenges. But in practice attorneys rarely if ever can actually confirm the effectiveness of their decisions concerning peremptory challenges. Thus, anecdotal experience and lore in this context are based on nothing more than intuition, which is entirely arbitrary, erratic, and unreliable without any sort of regular experiential validation. See Marder, supra, at 1596-97. Over time, well-established psychological tendencies — such as confirmation bias (the tendency to look for confirmation but not falsification of our hypotheses) and selective information processing (the tendency to readily accept confirming evidence but devalue contradictory evidence) — likely entrench attorneys’ preexisting biases, including closely held racial stereotypes and generalizations, and give attorneys false confidence in the effectiveness of their decisions concerning peremptory challenges. See, e.g., Burke, supra, at 1480-81.
¶126 Even the use of jury consultation shows only mixed results, probably because of the various subjective judgments that must be made and the unreliability of using superficial statistical analysis to make individual judgments about complex human beings. See supra pp. 85-86. And insofar as jury consultation actually can provide a modicum *105of relative advantage to a litigant, it remains available only to the most wealthy and, thus, works against fairness and impartiality rather than for it.
¶127 The notion that impartiality is furthered by allowing litigants to exercise arbitrary and unsupported juror challenges, based on nothing more than whim or generalization, is a farce. We must recognize that it is difficult if not impossible to detect juror bias except in clear cases, that most biases do not render jurors unqualified, and that the solemnity of the proceedings and substance of deliberations will help to ensure just verdicts from our juries. See Marder, supra, at 1601-06; Donner & Gabriel, supra, at 10-18; Taslitz, supra, at 1709-10. If there is sufficient evidence that a juror is unqualified, that evidence should be presented to the trial court and ruled on. Otherwise, the juror should be allowed to serve.
¶128 The remaining arguments in support of peremptory challenges fare no better. For example, some have argued that the peremptory challenge “provides a ready corrective for errors by a judge in refusing to grant a challenge for cause.” Gobert & Jordan, supra, at 217. Yet a trial judge refusing to grant a challenge for cause abuses his or her discretion only if the juror’s partiality is abundantly clear, which will be relatively rare, and an abuse of discretion in such circumstances will be rarer still. If appropriate, the standards governing challenges for cause can be addressed directly. But allowing litigants to make unsupported and arbitrary challenges to prospective jurors in order to avoid the mere potential for unreasonable decisions by our trial courts would be senseless.
¶129 Others have seen potential value in peremptory challenges as a way to “remove a juror whom [the attorney] has offended by a probing voir dire or by an unsuccessful challenge for cause . . . .” Ginger, supra, at 1054 n.16. But this argument assumes that attorneys must alienate prospective jurors in order to conduct effective voir dire, which is false. Any relevant concerns can be adequately addressed *106with questioning from the trial court, more delicate questioning or ingenuity from the attorneys, or proceedings outside the presence of the jury, when appropriate. Regardless, both sides remain on equal footing and the attorneys can be expected to effectively navigate the process. Even if an attorney happens to alienate a prospective juror during voir dire, an alienated juror is not necessarily biased to any material degree.
¶130 Similarly, some have noted that allowing peremptory challenges permits “attorneys to choose jurors about whom they feel comfortable,” thus allowing the attorneys to be more effective advocates. Gobert & Jordan, supra, at 272. But someone who works as a trial advocate should be able to overcome performance anxiety, and any subtle increase in attorney discomfort in a given case is of no moment. Again, both sides remain on equal footing and attorneys can be expected to advocate effectively — even before jurors whom they perceive as hostile.
¶131 Still others have advocated for peremptory challenges on the ground that parties are “consequently more likely to be accepting of the jury’s verdict.” Gobert & Jordan, supra, at 271. But allowing causal challenges provides litigants more than enough involvement in jury selection and adequately ensures fairness and impartiality. The argument also ignores that peremptory challenges interfere with the appearance of fairness in numerous respects, are essentially capricious, and engender disrespect for the legal system in part due to the ongoing presence of racial discrimination and underrepresentation of minority groups on juries. See, e.g., Equal Justice Initiative, supra, at 28-30; Marder, supra, at 1609 & n.144; James H. Coleman, Jr., The Evolution of Race in the Jury Selection Process, 48 Rutgers L. Rev. 1105, 1108 (1996); Wash. State Jury Comm’n, supra, at 3.
¶132 Yet another argument in favor of peremptory challenges is that without them attorneys will spend more time asserting and arguing causal challenges, thus increasing *107administrative and litigation costs. But attorneys already have more than enough incentive to argue causal challenges whenever possible, in order to conserve the limited number of peremptory challenges available to them. Further, attorneys are able to raise causal challenges only when there is some objective reason to believe that a juror cannot be impartial, and trial courts can easily control the process to avoid unnecessary costs and delays. This argument also ignores the relatively greater costs that peremptory challenges impose, including the need to call more prospective jurors who never serve, the needless time and money litigants spend on determining how to exercise peremptory challenges, and the ongoing costs of litigating the Batson framework.
¶133 A final argument in favor of peremptory challenges is that they prevent extremists from getting onto juries and, thus, avoid more hung juries and the need for costly retrials. But true extremists are excused for cause if there is evidence to establish their extremism, and if such extremism remains hidden, the unreliable and inaccurate use of peremptory challenges will fare no better at removing the extremism from the jury. Moreover, the solemnity of the proceedings and the substance of deliberations might help to overcome the initial presence of extremism on the jury. In any event, hung juries are relatively rare, notwithstanding the fact that most trials present close cases. See Paula L. Hannaford-Agor et al., Are Hung Juries a Problem? 25 (Nat’l Ctr. for State Courts & Nat’l Inst, of Justice, 2002) (finding average hung jury rate of 6.2 percent in 30 jurisdictions across the United States), available at http://ncsc.contentdm.oclc.org/cdm/singleitem /collection/juries/id/27/rec/2.
¶134 In sum, the substantial costs of allowing the use of peremptory challenges are numerous, well established, and deeply concerning, while the alleged benefits are unsupported, specious, or de minimis.
*1085. A Brief History of the Peremptory Challenge
¶135 The case for abolishing peremptory challenges becomes even more compelling after considering the origin of the procedure and its history in Washington.
¶136 The peremptory challenge first appeared in England during the 13th century. See William T. Pizzi & Morris B. Hoffman, Jury Selection Errors on Appeal, 38 Am. Crim. L. Rev. 1391, 1412 (2001); see also Hoffman, supra, at 817-19. Historians believe that the practice originated in English criminal trials because causal challenges made by the King were deemed royally infallible; in response, criminal defendants were provided with a reasonable number of challenges of their own for which no cause would be required. See Hoffman, supra, at 819; Broderick, supra, at 371-72; Pizzi & Hoffman, supra, at 1412. Others have also suggested that peremptory challenges originally were “actually a kind of shorthand challenge for cause in small English villages and towns, where it was commonplace for . . . cause disqualifications to be obvious to all.” Pizzi & Hoffman, supra, at 1412. In either case, “peremptory challenges antedated the notion of jury impartiality by some 200 years----” Id. at 1439. Although the need to offset royal infallibility eventually became outdated, the practice of allowing litigants in each case a limited number of peremptory challenges remained a long standing tradition in England that eventually was adopted in the United States without much debate or fanfare. See Hoffman, supra, at 823-25.19
*109¶137 The peremptory challenge was adopted in the Washington Territory shortly after the territory’s formation, without any record of substantive debate on the topic. The first legislature of the territory passed comprehensive codes of civil and criminal procedure, both of which provided for the use of peremptory challenges among myriad other procedural matters. See Laws of 1854, at 100-29, 129-221; see also id. at 118, 165. The legislative journals reveal that these comprehensive procedural codes were discussed primarily in legislative committees; both codes were passed swiftly, with only “sundry amendments” made during the legislative process. See House Journal, 1st Sess., at 71, 73, 77-78, 80 (Wash. Terr. 1854); Council Journal, 1st Sess., at 134-35, 137, 149, 150-51, 153, 160 (Wash. Terr. 1854). There is no record of any debate or deliberations regarding peremptory challenges. At the time, racial minorities and women were completely excluded from participation on juries. See Forman, supra, at 910; Aaron H. Caplan, The History of Women’s Jury Service in Washington, 59 Wash. St. B. News, no, 3 (Mar. 2005), at 12, 13.
¶138 The original code provisions from the Washington Territory governing the use of peremptory challenges have remained essentially unchanged and unquestioned from the time they were adopted until now. These procedural provisions were still in place when Washington became a state, at which point they were ostensibly adopted by our state constitution as part of a broad incorporation of territorial laws in force at the time. See Const, art. XXVII, § 2. The sole substantive alteration to these provisions came in 1969 and related to the number of peremptory challenges available to multiple parties on the same side of a case. See Laws of 1969,1st Ex. Sess., ch. 37, § 1, ch. 41, § 1. There is no record of any related discussion or debate concerning the *110wisdom of maintaining the peremptory system generally. See, e.g., House Journal, 41st Leg., Reg. Sess., at 162-63 (Wash. 1969) (debate concerned equal distribution of challenges among parties and extent of judicial review).
¶139 In 1973, this court adopted its first set of comprehensive criminal court rules, including a provision allowing for the exercise of peremptory challenges. See former CrR 6.4(a) (1973). The Criminal Rules Task Force, which originally drafted and recommended the rules for adoption, provided substantial commentary and explanation regarding many of its proposed rules. See generally Criminal Rules Task Force, Washington Proposed Rules of Criminal Procedure (May 15, 1971). Regarding the sole provision allowing for the continued use of peremptory challenges, however, the task force simply cited to the relevant preexisting statutes without further discussion. See id. at 102. Thus, the use of peremptory challenges in this state was allowed to continue but, once again, without substantive debate or discussion concerning the propriety of the procedure.
¶140 It is time to consider whether peremptory challenges actually should be part of our jury selection process.

6. The Need To Abolish: Preventing Constitutional Violations

¶141 Peremptory challenges must be abolished in order to put an end to the racial discrimination that underlies their use throughout this state. The exercise of a peremptory challenge based on race violates the constitutional requirement of equal protection of laws. See, e.g., Powers, 499 U.S. at 409. Specifically, a defendant has “the right to be tried by a jury whose members are selected by nondiscriminatory criteria,” id. at 404, and a prospective juror has “the right not to be excluded from [a jury] on account of race,” id. at 409. Peremptory challenges based on race directly violate these constitutional rights.
¶142 As already discussed, judicial review of individual peremptory challenges is ineffective and cannot address the ongoing constitutional violations occurring throughout this *111state. Because this court has plenary authority over trial procedures, we should abolish peremptory challenges in order to deter those violations.
¶143 Abolishing peremptory challenges is constitutionally required, given the need to prevent racial discrimination and the lack of any justification for allowing peremptory challenges. When a given policy creates a systematic risk of racial discrimination, the “question is at what point that risk becomes constitutionally unacceptable.” Turner v. Murray, 476 U.S. 28, 36 n.8, 106 S. Ct. 1683, 90 L. Ed. 2d 27 (1986); McCleskey v. Kemp, 481 U.S. 279, 308-09, 107 S. Ct. 1756, 95 L. Ed. 2d 262 (1987). The point at which such a risk becomes constitutionally unacceptable obviously depends on the ostensible justifications and need for the given policy or practice. Compare McCleskey, 481 U.S. at 311, 313 (risk that some juries were discriminating in capital sentencing held constitutionally acceptable because of the importance of trial by jury, the need to maintain discretion in the criminal justice system, and the presence of safeguards), with United States v. Jackson, 390 U.S. 570, 581-83, 88 S. Ct. 1209, 20 L. Ed. 2d 138 (1968) (policy held unconstitutional, regardless of intent, because it posed risk of chilling the exercise of basic constitutional rights and did so “needlessly”). In this case, the policy of allowing peremptory challenges creates a substantial risk of racial discrimination, has the “inevitable effect” of excluding some citizens from jury service on the basis of race, and has no substantiated benefits. Jackson, 390 U.S. at 581. There is simply no need for litigants to be able to exclude prospective jurors without reason. But we need not even decide whether the policy of allowing peremptory challenges is unconstitutional in itself because our plenary authority in this area already obliges us to abolish peremptory challenges in pursuit of justice.
7. The Need To Abolish: Preventing Other Injustices
¶144 In addition to the need to prevent racial discrimination, this court must abolish peremptory challenges in *112order to eliminate all of the other substantial costs the practice imposes on our justice system. The disproportionate exclusion of minority groups from jury service, for example, is of great concern. Jury participation is critically important to the functioning and legitimacy of our government. The use of juries validates the justice system through community participation, provides a check against governmental abuses of power, educates citizens and promotes civic engagement, and promotes integration and mutual understanding across social groups. See Powers, 499 U.S. at 406-07; Taslitz, supra, at 1685, 1687, 1698, 1700, 1709-10 (“A racially diverse jury ... will... humble criminal-justice-system leaders and their agents before subordinate group members, who are treated for the moment as full and equal members of the People. In this way, [inclusion] amplifies the egalitarian effects of ocular justice.”). All of these purposes are substantially thwarted when minority groups are disproportionately excluded from jury service. Members of excluded groups also can be emotionally harmed, and the appearance of fairness is considerably eroded. See supra p. 106. The elimination of peremptory challenges is also needed to reduce wasteful administrative and litigation costs, to promote more effective juries, and to prevent the amplification of resource disparity in jury selection. See supra pp. 100-02. To further all of these purposes, we must abolish peremptory challenges.

8. Going Forward

¶145 Abolishing peremptory challenges will bring us only one step closer to justice. As a general matter, we must continue to oversee the rules of procedure in this state, ensure that such rules are fair and effective, and see that justice is done in each and every case within our jurisdiction. If we finally abolish peremptory challenges and thus resolve the myriad problems associated that procedure, we should then turn our attention to whether our overarching framework of causal challenges needs improvement or *113clarification. We should also engage in our formal rule-making process in order to consider additional proposals for improving jury selection, including ways to further the goals of inclusion and diversity.
¶146 But we should not leave the current system in place while trying to devise such solutions. The use of peremptory challenges in our legal system has never been shown to be beneficial in any way. In stark contrast, the grave problems the practice causes are ongoing, are before us, and must be addressed. Such grave problems will continue even if we begin a formal attempt to devise a better solution. Further, a better solution is highly unlikely to ever appear; numerous alternatives to abolishing peremptory challenges already have been proposed, but none appear promising. See, e.g., Jean Montoya, The Future of the Post-Batson Peremptory Challenge: Voir Dire by Questionnaire and the “Blind” Peremptory, 29 U. Mich. J.L. Reform 981 (1996) (proposing entirely written voir dire and peremptory challenges); Jeb C. Griebat, Peremptory Challenge by Blind Questionnaire: The Most Practical Solution for Ending the Problem of Racial and Gender Discrimination in Kansas Courts While Preserving the Necessary Function of the Peremptory Challenge, 12 Kan. J.L. & Pub. Pol’y 323 (2003) (proposing written questionnaires and peremptory challenges prior to live voir dire); Brian W. Stoltz, Rethinking the Peremptory Challenge: Letting Lawyers Enforce the Principles of Batson, 85 Tex. L. Rev. 1031,1034,1047 (2007) (proposing a convoluted “peremptory block system”). Even if we do eventually identify and adopt a better solution, the current system simply cannot stand and, thus, should not be maintained in the meantime.
¶147 If we do not abolish peremptory challenges, we should at least take steps to augment the effectiveness of the current jury selection process under Batson. For example, we could require trial courts to conduct questioning directly and to impose a strict relevance requirement for any questions submitted by the attorneys, with an excep*114tion for special circumstances or when the trial judge has established her or his own declared rules to govern the relevant interests at stake. Cf. Roberts, 142 Wn.2d at 519 (litigants not entitled to conduct “their own voir dire of every prospective juror”); Starr & McCormick, supra, at 2-21 (“In federal cases, 70 percent of voir dire is conducted by judges.”). There are numerous costs and benefits associated with greater control and questioning by trial judges, see, e.g., Gobert & Jordan, supra, at 326-27; Starr & McCormick, supra, at 19-4, but greater control will at least limit the ability of attorneys to go fishing for pretextual race-neutral reasons and will also generally limit the availability of such reasons and properly shift the focus to causal as opposed to peremptory challenges. That said, limiting available information might also promote the greater use of stereotypes and generalizations — underscoring once again the need to eliminate peremptory challenges entirely.
¶148 In sum, the need to abolish peremptory challenges is abundantly clear.
III. APPLICATION
¶149 Although the allowance of peremptory challenges at Saintcalle’s trial should be considered trial error, Saintcalle himself is not entitled to reversal of his conviction. Because trial courts throughout this state have been allowing peremptory challenges in good faith until now, and because a peremptory challenge is only a small part of the entire trial process and is not innately harmful or pernicious, the erroneous allowance of a peremptory challenge does not warrant reversal in every case. See Creech, 44 Wash, at 73-74; Rivera, 556 U.S. at 157; cf. N. Pac. Ry. v. Herbert, 116 U.S. 642, 646, 6 S. Ct. 590, 29 L. Ed. 755 (1886) (erroneous allowance of causal challenge held harmless); State v. Larkin, 130 Wash. 531, 533, 228 P. 289 (1924) (same); State v. Williams, 132 Wash. 40, 46, 231 P. 21 (1924) (same). Reversal is warranted on appeal only if the trial *115court (1) acted in bad faith in failing to follow the law or (2) allowed a peremptory challenge in good faith but failed to comply with the Batson framework.
¶150 In Saint calle’s case, the trial court acted in good faith and did not commit clear error in allowing the peremptory challenge of prospective juror Tolson. First, the trial court clearly acted in good faith because at the time of Saintcalle’s trial, peremptory challenges were allowed under the law. Second, the record does not compel a finding that the prosecutor’s challenge of prospective juror Tolson was racially discriminatory. The record discloses that the parties obtained written questionnaires from the prospective jurors prior to voir dire and that the written responses contained substantive information. See Verbatim Report of Proceedings (VRP) (Mar. 10, 2009) at 119. The record also reveals that the prosecutor was aware of certain facts about Ms. Tolson that were not divulged during voir dire — including some facts related to the recent death of her friend. See Tr. of Proceedings (TP) (Mar. 9, 2009) at 66, 68; VRP at 101-02. If Ms. Tolson revealed in her questionnaire that her friend had recently been murdered, that would reasonably explain why she was questioned extensively. And once thoroughly questioned, Ms. Tolson expressed serious doubts about her ability to serve on the jury — doubts that were far more substantial than those of any other juror. See TP at 70 (“I like to think that I am fair and can listen . . . but I don’t know. I have never been on a murder trial and have just lost a friend two weeks prior to a murder.”); VRP at 43 (“I don’t know how I’m going to react. . . . [A]s we go through it, and I hear the testimony, and I see the pictures, I don’t know.”). Unfortunately, the questionnaires were not made part of the record. With that material omission in mind, we must affirm the trial court’s decision because the burden of proof is on Saintcalle and the record “fails to affirmatively establish an abuse of discretion.” Sisouvanh, 175 Wn.2d at 619).
¶151 The trial court did subsequently find that the prosecutor attempted to strike a different prospective juror *116based on race, which the trial court should have considered as relevant to the previous challenge against Ms. Tolson. However, Saintcalle did not ask the trial court to reconsider its prior ruling. Further, even keeping in mind the prosecutor’s subsequent racial discrimination, it still was not clear error for the trial court to find that the earlier challenge to Ms. Tolson was race-neutral.
¶152 Based on a review of the record, I cannot say that the trial court clearly erred in allowing the prosecutor’s peremptory challenge and excusing Ms. Tolson from the jury. Applying the appropriate legal framework to this case — that is, reviewing the allowance of a peremptory challenge as error, subject to reversal only in cases involving bad faith or failure to comply with Batson — Saintcalle is not entitled to reversal of his conviction.
IV. CONCLUSION
¶153 The time has come to abolish peremptory challenges. The use of this procedure propagates racial discrimination, contributes to the historical and ongoing underrepresentation of minority groups on juries, imposes needless administrative and litigation costs, results in less effective juries, amplifies resource disparity in jury selection, and mars the appearance of fairness in our justice system. It provides no material benefits.
¶154 The compelling need to abolish peremptory challenges is no secret. Numerous jurists throughout the nation repeatedly have recognized the need to eliminate this “anathema to our democracy.” Broderick, supra, at 371; Mark W. Bennett, Unraveling the Gordian Knot of Implicit Bias in Jury Selection, 4 Harv. L. & Pol’y Rev. 149, 166 (2010); Rice v. Collins, 546 U.S. 333, 342, 126 S. Ct. 969, 163 L. Ed. 2d 824 (2006) (Breyer and Souter, JJ., concurring); Morgan v. Commonwealth, 189 S.W.3d 99, 115 (Ky. 2006) (Graves, J., concurring), overruled on other grounds by Shane v. Commonwealth, 243 S.W.3d 336 (Ky. *1172007); John Paul Stevens, Foreword, 78 Chi.-Kent L. Rev. 907 (2003); Commonwealth v. Maldonado, 439 Mass. 460, 468, 788 N.E.2d 968 (2003) (Marshall, C.J., Greaney, and Spina, JJ., concurring); Wamget v. State, 67 S.W.3d 851, 860 (Tex. Crim. App. 2001) (Meyers, J., concurring); State v. Buggs, 581 N.W.2d 329, 343 (Minn. 1998) (Page, J., dissenting); Minetos v. City Univ. of N.Y., 925 F. Supp. 177, 183 (S.D.N.Y. 1996); Hoffman, supra; Parker v. State, 219 Ga. App. 361, 364, 464 S.E.2d 910 (1995) (Pope, J., concurring); Thorson v. State, 653 So. 2d 876, 896 (Miss. 1994) (Sullivan, Pittman, and Banks, JJ., concurring); Gilchrist v. State, 97 Md. App. 55, 78, 627 A.2d 44 (1993) (Wilner, C.J., concurring); People v. Bolling, 79 N.Y.2d 317, 325, 591 N.E.2d 1136, 582 N.Y.S.2d 950 (1992) (Bellacosa, J., Wachtler, C.J., and Titone, J., concurring); Alen v. State, 596 So. 2d 1083, 1086 (Fla. Dist. Ct. App. 1992) (Hubbart, J., concurring); Theodore McMillian & Christopher J. Petrini, Batson v. Kentucky: A Promise Unfulfilled, 58 UMKC L. Rev. 361, 374 (1990); State v. Johnson, 722 S.W.2d 62, 66 (Mo. 1986) (Donnelly, J., concurring); Batson, 476 U.S. at 102 (Marshall, J., concurring).
¶155 At the same time, no jurisdiction in the United States has been willing to be the first to take the necessary step of abolishing peremptory challenges. See Flowers, 947 So. 2d at 938. But mere idle threats will not curb any of the myriad problems associated with peremptory challenges— problems that are ongoing and significant. Cf. id. at 939 (“While we neither abolish peremptory challenges, nor adopt a limited voir dire rule, nor make any specific changes to our peremptory challenge system, we are inclined to consider such options if the attorneys of this State persist in violating the principles of Batson by racially profiling jurors.”). The same can be said of “waiting] for another case” or some future better rule to come as the court does here. Lead opinion at 55; concurrence (Madsen, C.J., joined by J.M. Johnson, J.) at 60, 63; concurrence (Stephens, J., joined by C. Johnson and Fairhurst, JJ.) at 65, *11868. It appears true that “overcoming negative sentiment among judicial actors might present the biggest hurdle to implementation of this proposed reform.” Maisa Jean Frank, Challenging Peremptories: Suggested Reforms to the Jury Selection Process Using Minnesota as a Case Study, 94 Minn. L. Rev. 2075, 2101 (2010). This court should not be blinded by tradition, see J.E.B., 511 U.S. at 142 n.15, and must recognize that “a single courageous state” is always first to act, New State Ice Co. v. Liebmann, 285 U.S. 262, 311, 52 S. Ct. 371, 76 L. Ed. 747 (1932) (Brandéis, J., dissenting). The time has come for Washington to finally abolish the peremptory challenge.

 Suppl. Br. of Pet’r at 2 (alterations in original) (quoting Task Force on Race & Criminal Justice Sys., Preliminary Report on Race and Washington’s Criminal Justice System 7 (2011)).


 Id. at 2-3 (alteration in original) (quoting Bidish Sarma, Commentary, When Will Race No Longer Matter in Jury Selection?, 109 Mich. L. Rev. First Impressions 69, 72 (2011), available at http://www.micliiganlawreview.org/assets/fi/109 /sanna2.pdf.


 Although the peremptory challenge became a long standing tradition in England, the practice was eventually abolished in that country in 1988. See, e.g., Nancy S. Marder, Two Weeks at the Old Bailey: Jury Lessons from England, 86 Chi.-Kent L. Rev. 537, 553 & n.50 (2011) (“England had the peremptory and eliminated it, and does not seem any worse off for having eliminated it.” (footnote omitted) (citing Criminal Justice Act, 1988, c. 33, § 188(1) (Eng.)). The comparison is informative, but it is admittedly imperfect because the English jury system does not strictly require jury unanimity for a guilty verdict. See id. at 579-80 (“After the jury has deliberated for at least two hours and has reported to the judge that it is having difficulty reaching a unanimous verdict, the judge can *109decide to accept a [super-majority] verdict... if there is a vote of 11-1 or 10-2.”). English prosecutors may also use a “standby” procedure that is in effect similar to a peremptory challenge, but prosecutors rarely exercise standbys. Nancy S. Marder, Beyond Gender: Peremptory Challenges and the Roles of the Jury, 73 Tex. L. Rev. 1041, 1102-03 & n.262 (1995).